Citation Nr: 0829189	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left shoulder 
disability, claimed as secondary to service-connected chest 
scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In March 2004, a hearing before the undersigned Veterans Law 
Judge was held in Las Vegas, Nevada.  A transcript of this 
hearing is of record.  When this case was before the Board in 
March 2005, it was decided in part and remanded in part.  The 
case has since been returned to the Board for further 
appellate action.

In February 2008, after the most recent readjudication of the 
issues on appeal by the originating agency, the veteran 
submitted additional service medical records to the Board.  
These records are either duplicates of records already of 
record or are not relevant to the issues on appeal.  

In written statements submitted in January and June 2007, the 
veteran has raised the issue of entitlement to an increased 
rating for chest scars.  In a written statement submitted in 
February 2008, the veteran has raised the issues of 
entitlement to service connection for knee disability and 
whether new and material evidence has been presented to 
reopen a claim for service connection for a lower back 
disability.  These matters are referred to the originating 
agency for appropriate action.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy.

2.  The veteran does not have PTSD.

3.  Left shoulder disability was not present until many years 
following the veteran's discharge from service, and was not 
caused or permanently worsened by service-connected scars.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007). 

2.  Left shoulder disability was not incurred in or 
aggravated by active duty and is not proximately due to or 
the result of the veteran's service-connected chest scars.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§3.310 
(2006); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in January 2004 and March 2005.  In addition, notice 
concerning the disability-rating and effective-date elements 
of the claims was provided in the August 2007 Supplemental 
Statement of the Case.

Although all of the required notice was not sent before the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in August 2007.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  In addition, 
as explained below, the Board has determined that service 
connection is not warranted for either claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

During the pendency of the veteran's left shoulder claim, 
38 C.F.R. § 3.310 was amended, effective October 10, 2006.  
The amendments to this section are not liberalizing.  
Therefore, the Board will apply the former version of the 
regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

The veteran contends that he incurred PTSD as a result of 
stressor events experienced in service, to include service in 
Vietnam.  

The record reflects that the veteran did not receive any 
award indicative of his participation in combat with the 
enemy.  The Board has not found the statements provided by 
the veteran for compensation purposes to be sufficiently 
probative to establish his participation in combat with the 
enemy.  In addition, although requested to do so, the veteran 
has been unable to provide sufficient details concerning any 
of his alleged stressors to permit verification.  

The Board also notes that there is conflicting medical 
evidence of record as to whether the veteran meets the 
criteria for a diagnosis of PTSD.  However, after careful 
consideration, the Board has concluded that the preponderance 
of the evidence establishes that the veteran does not have 
PTSD.

The only PTSD diagnosis of record is contained in a medical 
record dated in July 1998 and received in July 2001 from a 
private clinic or treatment center called A.P.S.  This 
record, however, does not adequately identify the elements 
supporting the diagnosis, to include the specific stressors 
responsible for the disorder.  Therefore, it is of minimal 
probative value.

The remaining medical evidence of record is inconsistent with 
this single PTSD diagnosis.  On VA examination in June 2007, 
the examining board-certified psychiatrist, who reviewed the 
veteran's claims files and noted his history and conducted a 
full mental status examination, rendered Axis I diagnoses of 
major depressive disorder, alcohol abuse and dependence in 
remission, and polysubstance abuse by history, in remission; 
a diagnosis of personality disorder not otherwise specified 
was given under Axis II.  No diagnosis of PTSD was rendered.  
However, the examiner did note on mental examination that the 
veteran tried to maximize his PTSD symptoms by vaguely 
suggesting symptoms all the while being unable to be specific 
about them under further questioning.  The Board interprets 
this as a genteel way of questioning the very credibility of 
the veteran's PTSD claim 

The Board has evaluated the July 1998 private treatment 
record and weighed its probative value against the June 2007 
VA examination report.  See Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  After careful consideration, the Board concludes 
that the June 2007 VA examination report, which reflects no 
diagnosis of PTSD, is more probative than the diagnosis of 
PTSD contained in the July 1998 record.  Unlike the author of 
the July 1998 treatment record from A.P.S., the June 2007 VA 
examiner reviewed the veteran's claims files and properly 
supported the conclusion that the veteran did not meet the 
criteria for a diagnosis of PTSD.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.



Left Shoulder Disability 

The veteran seeks to establish service connection for a left 
shoulder disability, as secondary to his service-connected 
chest scars ensuing from a knife injury.

There is no medical evidence of the claimed disorder in 
service or for over 25 years after separation from service.  
Post-service medical evidence of record includes reports of 
left shoulder pain in VA nursing/intake records dated from 
May 2001 to September 2001.  There is no medical evidence 
linking any left shoulder disability to service or the 
service-connected scarring

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in June 2007.  The veteran reported 
left shoulder pain related to the service-connected scar.  
Following the examination of the veteran and review of the 
claims folders, the examiner diagnosed left shoulder pain.  
The examiner opined that the veteran's left shoulder pain was 
not related to the knife wound of his left anterior chest and 
pectoral muscle.  He stated that it was possible that the 
left shoulder pain was related to the veteran's active 
service, but deferred rendering a further opinion until the 
completion of an MRI.  Following the completion of the MRI, 
the examiner prepared an addendum in July 2007.  He stated 
that the MRI disclosed non-specific tendinopathy in the 
distal aspect of the supraspinatus tendon; no other 
abnormality was detected.  The examiner concluded that there 
is little evidence of a serious problem in the left shoulder 
and that there "certainly" was "nothing to suggest 
anything related to [the veteran's] military service."

In view of the absence of any medical evidence of a left 
shoulder disability until many years after service or 
suggesting that the veteran's left shoulder disability is 
etiologically related to service or was caused or worsened by 
service-connected scarring and in view of the foregoing 
medical opinions against the claim, the Board must conclude 
that service connection is not warranted for this disability.

In reaching this decision, the Board has considered the 
veteran's statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the veteran's 
claim because the preponderance of the evidence is against 
the claim.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for left shoulder 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


